Citation Nr: 1637204	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  10-44 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in Newington, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen, or whether official service department records have been received to reconsider, a claim for service connection for a herniated lumbar disc with left foot numbness and weakness, to include as due to service-connected lumbosacral strain.

2.  Entitlement to a disability rating in excess of 20 percent for a lumbosacral strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from September 1963 to December 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

The Veteran testified at a hearing before a Decision Review Officer of the RO in August 2010.  A transcript of the hearing is of record.

When the case was before the Board in May 2014, it was remanded for further development and adjudicative action.


REMAND

Service connection has been in effect for a lumbosacral strain since December 7, 1966, the day following the Veteran's separation from active duty service.  In addition to claiming entitlement to an increased rating for that disability, he is claiming entitlement to service connection for a herniated disc with left foot numbness.  The Veteran contends that either he herniated his disc during active duty service or, in the alternative, that his service-connected lumbosacral strain caused or aggravated his currently diagnosed herniated disc with left foot numbness.  The issue of service connection for a herniated disc with left foot numbness was originally denied in a July 1995 rating decision.  The Veteran did not appeal that decision.  Prior to deciding whether the Veteran has submitted new and material evidence to reopen his claim or whether official service department records have been received to reconsider his claim, the Board finds additional development is required.

Service treatment records reflect that on February 1, 1965, during active duty service, the Veteran fell from a ladder and injured his back.  A hospital summary report reflects that on February 9, 1965, he was transferred and admitted to the U.S. Naval Hospital in Portsmouth, Virginia; he was discharged from the hospital back to duty on March 9, 1965.  While the Veteran's service treatment records contain this hospital summary report, the clinical records from his one month in-patient hospitalization are not of record and neither the RO nor the Appeals Management Center (AMC) has made any attempts to obtain them.  Clinical records, such as hospitalization records from a Naval facility, are retired to the National Personnel Records Center (NPRC) for storage.  They are kept separately from a Veteran's service treatment records and must be requested separately.  On remand, the RO or the AMC must undertake efforts to obtain these records.

Additionally, in October 2015 the Veteran submitted an abstract of service and medical history which documents his hospitalization at the Naval Hospital in Portsmouth.  This document appears to be part of the Veteran's service personnel records, which is not part of the evidence before the Board.  The Veteran is advised that if he has any service personnel records or service treatment records in his possession which are not part of the record that he should submit them to VA.  On remand, the RO or the AMC must also attempt to obtain the Veteran's complete service personnel records from all appropriate records repositories.

On remand, a new medical opinion must also be obtained regarding the etiology of the Veteran's herniated disc with left foot numbness.  This medical opinion must take into account all the evidence of record, to include any records obtained on remand, and must specifically consider and discuss a September 2005 article from NeurosurgeryToday.org regarding herniated discs, which was submitted by the Veteran in April 2010.  This article indicates, in pertinent part, that herniated discs are typically, "preceded by an episode of low back pain or a long history of intermittent episodes of low back pain."

As the issue of an increased rating for a lumbosacral strain is inextricably intertwined with the Veteran's claim for service connection for a herniated disc with left foot numbness, it must also be remanded.   See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

While this case is in remand status, development to obtain any other outstanding medical records pertinent to the issues on appeal should be completed, to include all VA treatment records from August 2014 to the present.

Accordingly, the case is REMANDED to the RO or the AMC in Washington, D.C. for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding medical records pertinent to the Veteran's claim, to include all VA treatment records from August 2014 to the present.

The RO or the AMC must contact all appropriate records repositories to obtain the Veteran's service personnel records from his active duty service.

Additionally, the RO or the AMC must contact the NPRC, and any other appropriate records repositories, to request the Veteran's clinical hospitalization records from the Naval Hospital in Portsmouth, Virginia, from the Veteran's in-patient hospitalization from February to March 1965.

The RO or the AMC must continue to attempt to obtain these records until they are received or until it is determined that they are unavailable and that further attempts to obtain them would be futile.  38 C.F.R. § 3.159(c) (2016).  If any of the identified records are unavailable, the Veteran and his representative must be notified in accordance with VA regulation.  38 C.F.R. § 3.159(e) (2016).

2.  After the above requested development has been completed, the RO or the AMC should obtain an addendum medical opinion from the examiner who performed the August 2014 VA thoracolumbar spine examination.  If the August 2014 VA examiner is unavailable, another qualified medical professional must be designated to provide the requested opinions.

Following a thorough review of the record, the medical professional must determine:

* Whether there is a 50 percent or better probability that the Veteran's herniated disc with left foot numbness began in or is otherwise etiologically related to his active duty service.

* Whether there is a 50 percent or better probability that the Veteran's herniated disc with left foot numbness was caused or permanently worsened by his service-connected lumbosacral strain.

The medical professional providing the opinions must assume, for purposes of the opinions, that the Veteran is a credible historian and must consider and discuss the Veteran's lay statements.  Specifically, the medical professional must consider the numerous statements submitted by the Veteran, with specific attention to his contentions that he did not injure his back on the job in 1994 and to a January 1994 medical report which reflects the Veteran experienced flare-ups of back pain approximately every two months.

The medical professional providing the opinions must also discuss the September 2005 article from NeurosurgeryToday.org regarding herniated discs, which was submitted by the Veteran in April 2010.  Specifically, this article indicates that herniated discs are typically, "preceded by an episode of low back pain or a long history of intermittent episodes of low back pain."

A complete rationale for all opinions must also be provided.  If the medical professional is unable to provide any required opinion, he or she should explain why.  If the medical professional cannot provide an opinion without resorting to mere speculation, it must be so stated, and he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the medical professional should identify the additional information that is needed.

Another examination of the Veteran should only be performed if deemed necessary by the medical professional designated to provide the required opinions.

3.  If an examination is required, the RO or the AMC must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

4.  The RO or the AMC should also undertake any other development it deems to be warranted.

5.  Then, the RO or the AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

